DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Amendment filed on 08/04/2021.
In the instant Amendment, claims 26-30 have been added; claims 3-4, 6, 13, and 18 are cancelled; claims 1-2, 5, 7-12, 14-17, and 19-25 have been amended; and claims 1, 11, and 16 are independent claims.  Claims 1-2, 5, 7-12, 14-17, and 19-30 have been examined and are pending.  This Action is made Final.
Response to Arguments
The non-statutory obviousness type double patenting rejection of claims 1-2, 5, 7-12, 14-17, and 19-30 is maintained. 
The rejection of claims 1-2, 5, 7-12, 14-17, and 19-25 under 35 U.S.C. § 103(a) is withdrawn as the claims have been amended.
Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-2, 5, 7-12, 14-17, and 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,218,756. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-2, 5, 7-12, 14-17, and 19-30 are broader and similar in scope to the claim(s) U.S. Patent No. 10,218,756.  If the claims in Application No. 16/233,788 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-2, 5, 7-12, 14-17, and 19-30 are directed to a method, an apparatus, and a non-transitory computer readable medium, respectively; said method, apparatus, and non-transitory computer readable medium are associated with the method, apparatus, and non-transitory computer readable medium claimed in claim(s) 1-22 of U.S. Patent No. 10,218,756.  
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,218,756 and is covered by U.S. Patent No. 10,218,756 since U.S. Patent No. 10,218,756 and the instant application are claiming common subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-40637.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437